 Case 2:20-ap-01103-BB        Doc 30 Filed 02/09/21 Entered 02/09/21 13:36:52       Desc
                               Main Document    Page 1 of 7

     NUSSBAUM APC
 1   Lane M. Nussbaum, SBN 264200
     Wayne M. Abb, SBN 91625
 2   Richard J. Uss SBN 273871
     27489 Agoura Road, Ste. 102
 3   Agoura Hills, California 91301
     Tel. (818) 660-1919 | Fax. (818) 864-3241
 4
     Attorneys for Plaintiff Gwendolyn Nolan
 5
 6
 7

 8
                           UNITED STATES BANKRUPTCY COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
                                 LOS ANGELES DIVISION
10
11   IN RE:                                         Case No.: 2:20-bk-10401-BB
                                                    Adv . Case. No: 2:20-ap-01103-BB
12   WILLIAM K. SPENCER,
13                                          PRE-TRIAL STATUS CONFERENCE
                                    Debtor. REPORT
14   _________________________________________________
                                                 PRE-TRIAL CONFERENCE
15
     GWENDOLYN NOLAN,
16                                             Date: February 23, 2021
                         Plaintiff,            Time: 2:00 p.m.
17                                             Place: 255 East Temple Street,
18   vs.                                              Los Angeles, California,
                                                      Courtroom 1539
19   WILLIAM K. SPENCER,
20
                              Defendant.
21
22
23          COMES NOW Plaintiff GWENDOLYN NOLAN, the Plaintiff in the case captioned
24   above (“Plaintiff”) by and through her undersigned counsel, hereby requests that the Court
25   enter its Pre-Trial Order as follows:
26          Plaintiff, on June 9, 2020, prepared and served her mandatory disclosures pursuant
27   to Fed. Rules Civ. Proc. 26. Defendant William K. Spencer (“Defendant”) failed to served
28   his Rule 26 disclosures as required.

                                          -1-
                         PRE-TRIAL STATUS CONFERENCE REPORT
 Case 2:20-ap-01103-BB        Doc 30 Filed 02/09/21 Entered 02/09/21 13:36:52            Desc
                               Main Document    Page 2 of 7


 1          On January 14, 2021, Plaintiff attempted to meet and confer with Defendant
 2   regarding his failure to serve his mandatory disclosures as well as the preparation of this
 3   Pretrial Status Report. On January 19, 2021, Plaintiff again attempted to meet and confer
 4   with Defendant regarding his failure to serve his mandatory disclosures. Defendant
 5   contacted Plaintiff and Plaintiff attempted to meet and confer regarding both Defendant’s
 6   Rule 26 disclosures and additional matters related to the preparation of the Pretrial
 7   Conference Report. Defendant informed Plaintiff that the counsel that has been assisting
 8   Defendant is/was not available and without that counsel’s assistance, Defendant could do
 9   nothing. To date, Defendant has failed to either serve his mandatory Rule 26 disclosures or
10   meaningfully meet and confer regarding this Pretrial Status Report.
11          Currently, a motion is currently pending before this Court that is to be heard on
12   February 23, 2021, the date of the Pretrial Conference in this matter. [Dockt. No. 22]
13   Plaintiff seeks to prohibit Defendant from offering any evidence or witnesses at the time of
14   trial due to Defendant’s failure to provide his initial disclosures, pursuant to Fed. R. Civ. P.
15   37(c)(1).
16          On February 2, 2021, Defendant filed a Notice of Substitution of Counsel [Dockt.
17   No. 24] as well as a Motion for Judgment on the Pleadings pursuant to Fed. R. Civ. P. 12(c)
18   [Dockt. No. 25]. Defendant’s Motion for Judgment on the Pleadings is currently set to be
19   heard on February 23, 2021.
20          Subsequent to Defendant substituting in counsel, Plaintiff’s counsel attempted to
21   meet and confer with counsel for Defendant. On February 5, 2021, Plaintiff directed an
22   email concerning the need to prepare the joint status report. No response was received. On
23   February 8, 2021, Plaintiff attempted to telephonically meet with counsel for Defendant but
24   was informed by Defendant’s counsel that he was in a rush and could not speak. Counsel
25   for Plaintiff sent Defendant’s counsel an email regarding the heightened need to meet and
26   confer and the impending deadline in this matter. See Exhibit B to Declaration of Richard
27   J. Uss, filed concurrently herewith.
28

                                          -2-
                         PRE-TRIAL STATUS CONFERENCE REPORT
 Case 2:20-ap-01103-BB         Doc 30 Filed 02/09/21 Entered 02/09/21 13:36:52          Desc
                                Main Document    Page 3 of 7


 1          Well after the close of business on February 8, 2021, Plaintiff received an email
 2   from Defendant concerning scheduling a time to meet and confer the next day. See Exhibit
 3   C to Declaration of Richard J. Uss, filed concurrently herewith. The next day, Plaintiff’s
 4   counsel replied that counsel was available to speak that morning. See Exhibit D to
 5   Declaration of Richard J. Uss, filed concurrently herewith. Counsel for Defendant failed to
 6   contact counsel for Plaintiff. Plaintiff, therefore, files this Pretrial Status Report
 7   unilaterally.
 8          (A)      The following facts are admitted and require no proof:
 9          1.       On or about June 17, 2014, Plaintiff and Defendant entered into a written

10   Outline of Architectural Services agreement whereby Defendant would provide Plaintiff
     with designs for a 32-unit affordable senior living apartment complex (the “Apartments”) to
11
     be constructed at 7601 S. Western Avenue, Los Angeles, California 90047 (the
12
     “Premises”).
13
            2.       On or about July 14, 2014, Plaintiff and Defendant executed a Standard Form
14
     of Agreement Between Owner and Architect related to the construction of the Apartments
15
     to take place at the Premises. Plaintiff paid Defendant pursuant to the Standard Form of
16
     Agreement Between Owner and Architect.
17          3.       The Agreement Specified as the Architect's Scope of Work that Architect
18   would prepare all applications for the Apartments for approval by the appropriate
19   governmental agencies.
20          4.       Defendant represented to Plaintiff that for $147,000, Defendant would
21   complete plans for the Apartments, complete with engineering.
22          5.       Plaintiff relied on Defendant’s representation that Defendant would complete

23   the plans for the Apartments, complete with engineering, and that all plans would be

24   approved by the appropriate governmental agencies.
            6.       Defendant did not deliver the plans as required. Defendant failed to clear any
25
     of the permits required. Respondent failed to deliver appropriate plans and the plans that
26
     Defendant provided were rejected by the Los Angeles Department of Building and Safety
27
     (“LADBS”) because: (i) The plans did not provide for a mandatory set-back required by the
28

                                           -3-
                          PRE-TRIAL STATUS CONFERENCE REPORT
 Case 2:20-ap-01103-BB         Doc 30 Filed 02/09/21 Entered 02/09/21 13:36:52              Desc
                                Main Document    Page 4 of 7


 1   LADBS; (ii) The plans exceeded the maximum of three (3) stories; (iii) The plans
 2   improperly provided for apartment balconies which would overhang the sidewalk; (iv) The

 3   plans identified an incorrect address of 738 Los Angeles Street, miles from the Premises;

 4
     and (v) The plans were for 32 units, but only 27 were legally permitted.
            7.       Plaintiff requested that Defendant to modify the plans to correct the errors
 5
     and resubmit them to the LADBS. Defendant refused to correct any of the deficiencies
 6
     unless Defendant was paid an additional $147,000.00.
 7
            8.       Plaintiff was damaged as a result of Defendant’s fraudulent representation
 8
     that Defendant would prepare the necessary plans and that the plans would be approved by
 9
     the appropriate governmental agency.
10          9.       Plaintiff commenced a civil action against Defendant in the Los Angeles
11   County Superior Court, Central District, bearing case number BC677750 and styled as
12   Gwen Nolan vs William K. Spencer et. al. (the “Civil Matter”).
13          10.      At the Final Status Conference in the Civil Matter on December 11, 2018,
14   Defendant informed the Court that the matter should be submitted to binding arbitration. As
15   a result, Plaintiff and Defendant agreed to submit the Civil Matter to binding arbitration.

16          11.      The arbitration was scheduled for July 22, 2019 and then continued to

17   September 23, 2019 at Defendant’s request. Defendant thereafter failed to produce any
     witnesses, lay or expert. Defendant made no further request for a continuance, did not
18
     appear at the binding arbitration and the binding arbitration occurred without Defendant’s
19
     participation before the Honorable Suzanne G. Bruguera (Ret.).
20
            12.      Plaintiff prevailed in the arbitration claim against Defendant.
21
            13.      In the arbitration award, the Hon. Suzanne G. Bruguera held that Defendant
22
     “defrauded [Plaintiff]” and “committed fraud in his conduct with Plaintiff.” The Hon.
23
     Suzanne G. Bruguera held that Defendant’s conduct was outrageous; Hon. Suzanne G.
24   Bruguera did not consider punitive damages because Plaintiff’s arbitration claim did not
25   request them.
26          14.      Plaintiff was awarded $152,250.00 in the Arbitration and has incurred
27   additional sums in this instant adversarial action. Plaintiff’s petition to confirm the
28          (B)      The following issues of fact, and no others, remain to be litigated:

                                            -4-
                           PRE-TRIAL STATUS CONFERENCE REPORT
 Case 2:20-ap-01103-BB        Doc 30 Filed 02/09/21 Entered 02/09/21 13:36:52              Desc
                               Main Document    Page 5 of 7


 1         None.
 2         (C)     The following issues of law, and no others, remain to be litigated:

 3         Does the arbitrator’s finding that the Defendant’s underlying acts were fraudulent

 4
     render Defendant’s debt to Plaintiff exempt from discharge pursuant to 11 U.S.C. §
     523(a)(2)?
 5
           (D)     Attached is a list of exhibits intended to be offered at the trial by each party,
 6
                   other than exhibits to be used for impeachment only. The parties have
 7
                   exchanged copies of all exhibits.
 8
           1.      Outline of Architectural Services dated 6/12/14;
 9
           2.      Standard Form of Agreement between Owner and Architect, dated 7/14/14;
10
           3.      Progress Report from Defendant dated 9/30/14;
11
           4.      Copies of cancelled personal checks dated 7/14/14 and 7/25/14;
12
           5.      Copies of cancelled cashier’s checks dated 3/23/15; 5/1/15 and 6/1/15;
13
           6.      Los Angeles Department of Building and Safety Certificate Information for
14
     7601 S. Western Avenue, Los Angeles, California 90047;
15
           7.      Cooke & Associates, LLC correspondence regarding deficiencies in plans,
16
     dated 9/13/19; and
17
           8.      Arbitration Award.
18
           (E)     The parties have exchanged a list of witnesses to be called at trial.
19
           1.      Gwendolyn Nolan; and
20
           2.      William K. Spencer (Fed. R. Evid. 611).
21
           (F)     Other matters that might affect the trial such as anticipated motions in limine,
22
                   motions to withdraw reference due to timely jury trial demand pursuant to
23
                   LBR 9015-2, or other pretrial motions.
24
                   Defendant has a pending Motion for Judgment on the Pleadings set for
25
                   February 23, 2021 (Dockt. No. 25).
26
           (G)     All discovery is complete.
27
           (H)     The parties are ready for trial.
28

                                           -5-
                          PRE-TRIAL STATUS CONFERENCE REPORT
 Case 2:20-ap-01103-BB       Doc 30 Filed 02/09/21 Entered 02/09/21 13:36:52          Desc
                              Main Document    Page 6 of 7


1           (I)    The estimated length of trial is 1.5 days.
2           (J)    The foregoing admissions have been made by the parties, and the parties have

3    specified the foregoing issues of fact and law remaining to be litigated. Therefore, this
     order supersedes the pleadings and governs the course of trial of this cause, unless modified
4
     to prevent manifest injustice.
5

6
     Dated: February 9, 2021                                    NUSSBAUM APC
7

8

9                                                            _____________________________
                                                         By: Richard J. Uss
10
                                                             Attorneys for Plaintiff Gwendolyn
11                                                           Nolan
12

13
     IT IS SO ORDERED.
14

15

16   Dated: ___________________                _____________________________________
                                                  HONORABLE SHERI BLUEBOND
17

18

19
20

21

22

23

24

25

26

27

28

                                          -6-
                         PRE-TRIAL STATUS CONFERENCE REPORT
        Case 2:20-ap-01103-BB                      Doc 30 Filed 02/09/21 Entered 02/09/21 13:36:52                                     Desc
                                                    Main Document    Page 7 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
27489 Agoura Rd., Ste. 102, Agoura Hills, CA 91301

A true and correct copy of the foregoing document entitled (specify): __________________________________________
  PRE-TRIAL STATUS CONFERENCE REPORT
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
02/09/2021          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Carolyn A Dye (TR) - trustee@cadye.com, Daniel King - dking@theattorneygroup.com, United States Trustee (LA) -
  ustpregion16.la.ecf@usdoj.gov



                                                                                       □    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       □    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  02/09/2021
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 William K Spencer - 2330 E Del Mar #111, Pasadena, CA 91107
 Hon Sheri Bluebond - Edward R. Roybal Federal Building and Courthouse
 255 E. Temple Street, Suite 1534 / Courtroom 1539
 Los Angeles, CA 90012

                                                                                       □    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

02/09/2021         Shauna Wilcox
 Date                      Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
